IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

JAMES HORN,                                 NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
       Appellant,                           DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D15-5065

FRANK WOLFE,

       Appellee.

-----------------------------------------

JAMES HORN,

       Appellant,

v.                                          CASE NO. 1D15-5066

SIERRA WOLFE,

       Appellee.


_____________________________/

Opinion filed May 31, 2017.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

John W. Roberts, Roberts Law Group, PLLC, Miramar Beach, for Appellant.

Frank Wolfe, pro se, Appellee, in Case No. 1D15-5065; no appearance for
Appellee in Case No. 1D15-5066.
PER CURIAM.

      We consolidate these cases for purposes of this opinion. Appellant

challenges two orders imposing temporary injunctions against stalking. We are

constrained to reverse because the trial court did not record the evidentiary hearing

as required by section 784.0485(6)(f), Florida Statutes.* Without a transcript, we

cannot adequately review appellant’s claims. We do not remand for a new hearing

because the temporary injunctions have expired. See Rodman v. Rodman, 48 So.

*
  The form order used by the trial court to set the hearing in this case included this
statement: “NOTICE: Because this is a civil case, there is no requirement that
these proceedings be transcribed at public expense.” Fla. Fam. L. Form
12.980(b)(1). The appropriate rules committee should consider revising the form
to delete this statement because it is inaccurate with respect to hearings on petitions
for injunctions for protection against domestic violence and stalking. See §
741.30(6)(h), Fla. Stat. (“All proceedings under this subsection shall be recorded.
Recording may be by electronic means as provided by the Rules of Judicial
Administration.”); § 784.0485(6)(f), Fla. Stat. (same); Fla. R. Jud. Admin.
2.535(h)(1) (“All proceedings required by law . . . to be reported shall be reported
at public expense.”). Although the statement is accurate with respect to hearings
on the other types of injunctions referenced in the form order (repeat violence,
dating violence, and sexual violence), it is unnecessary because the form order
includes a specific paragraph that the trial court can check when setting hearings
on those types of injunctions:

             YOU ARE ADVISED THAT IN THIS COURT:

             ....

             c. ____ in repeat, dating, and sexual violence cases, no
             electronic recording or court reporting services are
             provided by the court. A party may arrange in advance
             for the services of and provide for a court reporter to
             prepare a written transcript of the proceedings at that
             party’s expense.
                                         2
3d 1022 (Fla. 1st DCA 2010). However, the parties are free to file new petitions

for injunctive relief if such relief is warranted. On all other issues, we affirm.

WOLF, LEWIS, and WETHERELL, JJ., CONCUR.




                                           3